        Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 1 of 23



                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK



EDGAR GUTIERREZ, individually and on behalf of   Case No. _______________
all others similarly situated,

                   Plaintiff,
v.                                               CLASS ACTION COMPLAINT
AMERICAN MEDICAL COLLECTION AGENCY,
INC., OPTUM360, LLC, QUEST DIAGNOSTICS           Jury Trial Demanded
INCORPORATED, and DOES 1-10,

                   Defendants.
             Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 2 of 23



           Plaintiff Edgar Gutierrez, on behalf of himself and all others similarly situated, through

the undersigned counsel, hereby alleges the following, against Defendants American Medical

Collection Agency, Inc. (“AMCA”), Optum360, LLC (“Optum360”), and Quest Diagnostics

Incorporated (“Quest”) (collectively, “Defendants”), upon his own knowledge or, where he lacks

personal knowledge, upon information and belief including the investigation of his counsel as

follows:


                                       I. INTRODUCTION


        1.       Plaintiff, on behalf of a nationwide class and a California Sub-Class (together, the

“Classes”), brings this class action lawsuit against Defendants because Defendants unlawfully

disclosed the confidential information of millions of patients—including financial information

(e.g., credit card numbers and bank account information), medical information, and other

personal information (e.g., Social Security Numbers), and other protected health information as

defined by the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”)

(collectively, their “Sensitive Information”). Defendants’ wrongful disclosure has harmed

Plaintiffs

                                           II. PARTIES

        2.       Plaintiff Edgar Gutierrez is an individual residing in Oxnard, California, who has

been a patient of Quest and whose Sensitive Information, on information and belief, was

compromised in the Data Breach described herein.

        3.       Defendant American Medical Collection Agency, Inc. (“AMCA”) is a New York

corporation with its principal place of business in Elmsford, New York.

        4.       Defendant Quest Diagnostics Incorporated is a Delaware corporation with its

principal place of business in Secaucus, New Jersey.

                                                   1
             Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 3 of 23



        5.       Based on information and belief, Defendant Optum360, LLC. is a Delaware

corporation with its principal place of business in Eden Prairie, Minnesota.


                              III. JURISDICTION AND VENUE

        6.       Subject Matter Jurisdiction. This Court has subject matter jurisdiction under the

Class Action Fairness Act, 28 U.S.C. § 1332(d) in that: (1) this is a class action involving more

than 1,000 class members; (2) Plaintiff proposes a nationwide class action, while Defendants are

citizens of the States of New York, New Jersey, and Delaware; and (3) the amount in

controversy exceeds the sum of $5,000,000, exclusive of interest and costs.

        7.       Personal Jurisdiction. This Court has personal jurisdiction over Defendants

because Defendants do business in and throughout the State of New York, and the wrongful acts

alleged in this Complaint were committed in New York, among other venues.

        8.       Venue. Venue is proper in this District pursuant to: (1) 28 U.S.C. § 1391(b)(2) in

that a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this

District, and 28 U.S.C. § 1391(d) because the transactions giving rise to the claims occurred in

Westchester County, New York; and (2) 28 U.S.C. § 1391(b)(3) in that Defendants are subject to

personal jurisdiction in this District.


                                IV. FACTUAL ALLEGATIONS


        9.       Quest is the world’s leading provider of medical diagnostic testing services. It

performs medical tests that aid in the diagnosis or detection of diseases, and that measure the

progress of or recovery from a disease.

        10.      On June 3, 2019, Quest publicly admitted in a filing with the Securities and

Exchange Commission (“SEC”) that: “On May 14, 2019, American Medical Collection Agency

                                                  2
          Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 4 of 23




(AMCA), a billing collections vendor, notified Quest . . . and Optum360 LLC, [Quest’s] revenue

cycle management provider,” of a massive data breach compromising the Sensitive Information

of 11.9 million Quest patients, and most likely others (the “Data Breach”). Quest Form 8-K,

June 3, 2019.

       11.      Quest’s SEC filing disclosed that, “between August 1, 2018 and March 30, 2019

an unauthorized user had access to AMCA’s system that contained information that AMCA had

received from various entities, including Quest Diagnostics, and information that AMCA

collected itself[,] . . . include[ing] financial information (e.g., credit card numbers and bank

account information), medical information[,] and other personal information (e.g., Social

Security Numbers).” Id.

       12.      Quest apparently allowed hackers to have access to Plaintiff’s and other Class

Members’ Sensitive Information for some seven months, and did nothing to let the victims know

about the Data Breach for nearly a year after it began.

       13.      Although Quest knew of the Data Breach at least as of May 14, 2019, and

although AMCA knew of it even earlier, neither took any steps to notify patients whose

information was affected until June 3, at which point Quest only did so through an SEC filing.

       14.      Defendants had obligations created by HIPAA, promises made to patients like

Plaintiff and other Class Members, and based on industry standards, to keep the compromised

Sensitive Information confidential and to protect it from unauthorized disclosures. Class

members provided their Sensitive Information to Quest with the common sense understanding

that Quest and any business partners to whom Quest disclosed the Sensitive Information would

comply with their obligations to keep such information confidential and secure from

unauthorized disclosures.

       15.      Indeed, Quest promises patients that it will keep their Sensitive Information

confidential, assuring patients that it is “committed to protecting the privacy of your identifiable



                                                  3
          Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 5 of 23




health information.” <http://questdiagnostics.com/home/privacy-policy/notice-privacy-

practices.html> (last visited June 3, 2019).

       16.       In its Notice of Privacy Practices, Quest acknowledges that it is subject to the

Health Insurance Portability and Accountability Act of 1996 (“HIPAA”). Id.

       17.       Quest informs patients: “We may provide your PHI to other companies or

individuals that need the information to provide services to us. These other entities, known as

‘business associates,’ are required to maintain the privacy and security of [Private Health

Information, known as] PHI.” Id.

       18.       Defendants’ data security obligations and promises were particularly important

given the substantial increase in data breaches — particularly those in the healthcare industry —

preceding August 2018, which were widely known to the public and to anyone in Defendants’

industries.

       19.       Defendants’ security failures demonstrate that they failed to honor their duties and

promises by not:

                 a.     Maintaining an adequate data security system to reduce the risk of data

breaches and cyber-attacks;

                 b.     Adequately protecting Plaintiff’s and the Classes’ Sensitive Information;

                 c.     Ensuring the confidentiality and integrity of electronic protected health

information they created, received, maintained, and/or transmitted, in violation of 45 C.F.R. §

164.306(a)(1);

                 d.     Implementing technical policies and procedures for electronic information

systems that maintain electronic protected health information to allow access only to those

persons or software programs that have been granted access rights in violation of 45 C.F.R. §

164.312(a)(1);

                 e.     Implementing policies and procedures to prevent, detect, contain, and

correct security violations in violation of 45 C.F.R. § 164.308(a)(1)(i);

                                                   4
         Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 6 of 23




                 f.     Implementing procedures to review records of information system activity

regularly, such as audit logs, access reports, and security incident tracking reports in violation of

45 C.F.R. § 164.308(a)(1)(ii)(D);

                 g.     Protecting against any reasonably anticipated threats or hazards to the

security or integrity of electronic protected health information in violation of 45 C.F.R. §

164.306(a)(2);

                 h.     Protecting against reasonably anticipated uses or disclosures of electronic

protected health information that are not permitted under the privacy rules regarding individually

identifiable health information in violation of 45 C.F.R. § 164.306(a)(3);

                 i.     Ensuring compliance with the HIPAA security standard rules by their

workforces in violation of 45 C.F.R. § 164.306(a)(4); and/or

                 j.     Training all members of their workforces effectively on the policies and

procedures with respect to protected health information as necessary and appropriate for the

members of their workforces to carry out their functions and to maintain security of protected

health information, in violation of 45 C.F.R. § 164.530(b).

              It is Well Established That Data Breaches Lead to Identity Theft

       20.       Plaintiff and other Class Members have been injured by the disclosure of their

Sensitive Information in the Data Breach.

       21.       The United States Government Accountability Office noted in a June 2007 report

on Data Breaches (“GAO Report”) that identity thieves use identifying data such as Social

Security Numbers to open financial accounts, receive government benefits and incur charges and

credit in a person’s name.1 As the GAO Report states, this type of identity theft is the most




1
 See Personal Information: Data Breaches Are Frequent, but Evidence of Resulting Identity
Theft Is Limited; However, the Full Extent Is Unknown (June 2007), United States Government
Accountability Office, available at <https://www.gao.gov/new.items/d07737.pdf> (last visited
June 3, 2019).
                                                5
          Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 7 of 23




harmful because it often takes some time for the victim to become aware of the theft, and the

theft can impact the victim’s credit rating adversely.

       22.     In addition, the GAO Report states that victims of identity theft will face

“substantial costs and inconveniences repairing damage to their credit records” and their “good

name.”2

       23.     Identity theft victims are frequently required to spend many hours and large

amounts of money repairing the impact to their credit. Identity thieves use stolen personal

information for a variety of crimes, including credit card fraud, phone or utilities fraud, and

bank/finance fraud.

       24.     There may be a time lag between when sensitive informationformation is stolen

and when it is used. According to the GAO Report:

       “[L]aw enforcement officials told us that in some cases, stolen data may be held
       for up to a year or more before being used to commit identity theft. Further, once
       stolen data have been sold or posted on the Web, fraudulent use of that
       information may continue for years. As a result, studies that attempt to measure
       the harm resulting from data breaches cannot necessarily rule out all future harm.3
       25.     With access to an individual’s Sensitive Information, criminals can do more than

just empty a victim’s bank account—they can also commit all manner of fraud, including:

obtaining a driver’s license or official identification card in the victim’s name but with the thief’s

picture; using the victim’s name and SSN to obtain government benefits; or, filing a fraudulent
tax return using the victim’s information. In addition, identity thieves may obtain a job using the

victim’s SSN, rent a house, or receive medical services in the victim’s name, and may even give

the victim’s personal information to police during an arrest, resulting in an arrest warrant being

issued in the victim’s name.4



2
  Id. at 2, 9.
3
  Id. at 29 (emphasis added).
4
  See Federal Trade Commission, Warning Signs of Identity Theft, available at
https://www.identitytheft.gov/Warning-Signs-of-Identity-Theft (last visited May 28, 2019).
                                              6
         Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 8 of 23




       26.     Personal Information is such a valuable commodity to identity thieves that once

the information has been compromised, criminals often trade the information on the “cyber

black-market” for years. As a result of recent large-scale data breaches, identity thieves and

cyber criminals have openly posted stolen credit card numbers, SSNs, and other Personal

Information directly on various Internet websites making the information publicly available.

       27.     A study by Experian found that the “average total cost” of medical identity theft is

“about $20,000” per incident, and that a majority of victims of medical identity theft were forced

to pay out-of-pocket costs for healthcare they did not receive in order to restore coverage.5

Indeed, data breaches and identity theft have a crippling effect on individuals and detrimentally

impact the entire economy as a whole.

       28.     Medical databases are especially valuable to identity thieves. According to a 2012

Nationwide Insurance report, “[a] stolen medical identity has a $50 street value – whereas a

stolen social security number, on the other hand, only sells for $1.”6 In fact, the medical industry

has experienced disproportionally higher instances of computer theft than any other industry.

                            V. CLASS ACTION ALLEGATIONS

       29.     Class Definition. In accordance with Federal Rules of Civil Procedure 23(b)(2)

and (b)(3), Plaintiff brings this case as a class action on behalf of a Nationwide Class, and a

California Sub-Class, defined as follows:


               Nationwide Class: All persons in the United States whose Sensitive
               Information was maintained on AMCA’s systems that were
               compromised as a result of the breach announced by Quest on or
               around June 3, 2019.


5
  See Elinor Mills, Study: Medical identity theft is costly for victims, CNET (Mar. 3, 2010),
<https://www.cnet.com/news/study-medical-identity-theft-is-costly-for-victims/> (last visited
June 3, 2019).
6
  Study: Few Aware of Medical Identity Theft Risk, Claims Journal,
http://www.claimsjournal.com/news/national/2012/06/14/208510.htm (last visited June 3, 2019).
                                                  7
          Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 9 of 23



               California Sub-Class: All persons in the State of California whose
               Sensitive Information was maintained on AMCA’s systems that
               were compromised as a result of the breach announced by Quest on
               or around June 3, 2019.


Excluded from the above Classes are Defendants, any entity in which Defendants have a

controlling interest or that have a controlling interest in Defendants, and Defendants’ legal

representatives, assignees, and successors. Also excluded are the Judge to whom this case is

assigned and any member of the Judge’s immediate family.

       30.     Numerosity. The Classes are each so numerous that joinder of all members is

impracticable. On information and belief, the Classes each have more than 1,000 members.

Moreover, the disposition of the claims of the Classes in a single action will provide substantial

benefits to all parties and the Court.

       31.     Commonality. There are numerous questions of law and fact common to

Plaintiffs and Class Members. These common questions of law and fact include, but are not

limited to, the following:

               a.      Whether Defendants’ data security systems prior to the Data Breach met

the requirements of laws including, for instance, HIPAA;

               b.      Whether Defendants’ data security systems prior to the Data Breach met

industry standards;

               c.      Whether Plaintiff’s and other Class members’ Sensitive Information was

compromised in the Data Breach; and

               d.      Whether Plaintiffs and other Class members are entitled to damages as a

result of Defendants’ conduct.



                                                 8
         Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 10 of 23



       32.     Typicality. Plaintiff’s claims are typical of the claims of the Classes’ claims.

Plaintiff suffered the same injury as Class Members—i.e., Plaintiff’s Sensitive Information was

compromised in the Data Breach.

       33.     Adequacy. Plaintiff will fairly and adequately protect the interests of the Classes.

Plaintiff has retained competent and capable attorneys with significant experience in complex

and class action litigation, including data breach class actions. Plaintiff and his counsel are

committed to prosecuting this action vigorously on behalf of the Classes and have the financial

resources to do so. Neither Plaintiff nor his counsel have interests that are contrary to or that

conflict with those of the proposed Classes.

       34.     Predominance. Defendants have engaged in a common course of conduct toward

Plaintiff and other Class Members. The common issues arising from this conduct that affect

Plaintiff and Class Members predominate over any individual issues. Adjudication of these

common issues in a single action has important and desirable advantages of judicial economy.

       35.     Superiority. A class action is the superior method for the fair and efficient

adjudication of this controversy. In this regard, the Class Members’ interests in individually

controlling the prosecution of separate actions is low given the magnitude, burden, and expense

of individual prosecutions against large corporations such as Defendants. It is desirable to

concentrate this litigation in this forum to avoid burdening the courts with individual lawsuits.

Individualized litigation presents a potential for inconsistent or contradictory judgments, and also

increases the delay and expense to all parties and the court system presented by the legal and

factual issues of this case. By contrast, the class action procedure here will have no management

difficulties. Defendants’ records and the records available publicly will easily identify the Class

Members. The same common documents and testimony will be used to prove Plaintiff’s claims

                                                  9
          Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 11 of 23



as well as the claims of other Class Members. Finally, proceeding as a class action provides the

benefits of single adjudication, economies of scale, and comprehensive supervision by a single

court.

         36.   Injunctive and Declaratory Relief Appropriate. A class action is appropriate

under Fed. R. Civ. P. 23(b)(2) because Defendants have acted or refused to act on grounds that

apply generally to Class Members, so that final injunctive relief or corresponding declaratory

relief is appropriate as to all Class Members.

                                 FIRST CLAIM FOR RELIEF

                                            Negligence

                       (On behalf of Plaintiff and the Nationwide Class)

         37.   Plaintiff realleges and incorporates by reference all preceding factual allegations.

         38.   Quest required Plaintiff and Class members to submit non-public Personal

Information in order to obtain medical services, which it provided to AMCA for billing purposes.

         39.   By collecting and storing this data, and sharing it and using it for commercial

gain, Defendants both had a duty of care to use reasonable means to secure and safeguard this

Sensitive Information, to prevent disclosure of the information, and to guard the information

from theft. Defendants’ duty included a responsibility to implement a process by which they

could detect a breach of their security systems in a reasonably expeditious period of time and to
give prompt notice to those affected in the case of a data breach.

         40.   Defendants owed a duty of care to Plaintiff and members of the Classes to provide

security consistent with industry standards and the other requirements discussed herein, and to

ensure that their systems and networks—and the personnel responsible for them—adequately

protected their customers’ Sensitive Information.

         41.   Defendants’ duty of care to use reasonable security measures arose as a result of

the special relationship that existed between Quest and its patients, which is recognized by laws


                                                 10
           Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 12 of 23




including but not limited to HIPAA. Only Defendants were in a position to ensure that their

systems were sufficient to protect against the harm to Plaintiff and the members of the Classes

from a data breach.

       42.     Defendants’ duty to use reasonable security measures also arose under HIPAA,

pursuant to which Defendants are required to “reasonably protect” confidential data from “any

intentional or unintentional use or disclosure” and to “have in place appropriate administrative,

technical, and physical safeguards to protect the privacy of protected health information.” 45

C.F.R. § 164.530(c)(1). The confidential data at issue in this case constitutes “protected health

information” within the meaning of HIPAA.

       43.     In addition, Defendants had a duty to use reasonable security measures under

Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair . . .

practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the

unfair practice of failing to use reasonable measures to protect confidential data.

       44.     Defendants’ duty to use reasonable care in protecting confidential data arose not

only as a result of the common law and the statutes and regulations described above, but also

because they are bound by, and have committed to comply with, industry standards for the

protection of confidential Sensitive Information.

       45.     Defendants breached their common law, statutory and other duties—and thus,

were negligent—by failing to use reasonable measures to protect patients Sensitive Information,

and by failing to provide timely notice of the Data Breach. The specific negligent acts and

omissions committed by Defendants include, but are not limited to, the following:

               a.      failing to adopt, implement, and maintain adequate security measures to

safeguard Plaintiff’s and proposed members of the Classes’ Sensitive Information;

               b.      failing to adequately monitor the security of AMCA’s networks and

systems;



                                                 11
         Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 13 of 23




               c.      allowing unauthorized access to Plaintiff’s and the proposed members of

the Classes’ Sensitive Information;

               d.      failing to recognize in a timely manner that Plaintiff’s and other Class

members’ Sensitive Information had been compromised; and

               e.      failing to warn Plaintiff and other Class members about the Data Breach in

a timely manner so that they could take appropriate steps to mitigate the potential for identity

theft and other damages.

       46.     It was foreseeable that Defendants’ failure to use reasonable measures to protect

Sensitive Information and to provide timely notice of the Data Breach would result in injury to

Plaintiff and other Class members. Further, the breach of security, unauthorized access, and

resulting injury to Plaintiff and the members of the Classes were reasonably foreseeable.

       47.     It was therefore foreseeable that the failure to adequately safeguard Sensitive

Information would result in one or more of the following injuries to Plaintiff and the members of

the proposed Class: ongoing, imminent, certainly impending threat of identity theft crimes, fraud,

and abuse, resulting in monetary loss and economic harm; actual identity theft crimes, fraud, and

abuse, resulting in monetary loss and economic harm; loss of the confidentiality of the stolen

confidential data; the illegal sale of the compromised data on the deep web black market;

expenses and/or time spent on credit monitoring and identity theft insurance; time spent

scrutinizing bank statements, credit card statements, and credit reports; expenses and/or time

spent initiating fraud alerts; decreased credit scores and ratings; lost work time; and other

economic and non-economic harm.

       48.     Accordingly, Plaintiff, on behalf of himself and members of the Classes seek an

order declaring that Defendants’ conduct constitutes negligence, and awarding damages in an

amount to be determined at trial.




                                                 12
         Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 14 of 23




                               SECOND CLAIM FOR RELIEF

              Violation of the California Confidential Medical Information Act

                     (On behalf of Plaintiff and the California Sub-Class)

       49.     Plaintiffs reallege and incorporate by reference all preceding factual allegations.

       50.     Plaintiff alleges additionally and alternatively that California’s Confidential

Medical Information Act was enacted to protect, among other things, the release of confidential

medical information without proper authorization. See Confidential Medical Information Act,

Cal. Civ. Code §§ 56, et seq. (“CMIA”). To that end, the CMIA prohibits entities from

negligently disclosing or releasing any person’s confidential medical information. See Cal. Civ.

Code § 56.36 (2013). The CMIA also requires that an entity that “creates, maintains, preserves,

stores, abandons, destroys, or disposes of medical information shall do so in a manner that

preserves the confidentiality of the information contained therein.” Civ. Code § 56.101(a).

       51.     As described throughout this Complaint, Defendants negligently disclosed and

released Plaintiffs’ and California Sub-Class members’ Sensitive Information by failing to

implement adequate security protocols to prevent unauthorized access to Sensitive Information,

failing to maintain an adequate electronic security system to prevent data breaches, failing to

employ industry standard and commercially viable measures to mitigate the risks of any data

breach, and otherwise failing to comply with HIPAA data security requirements.

       52.     As a direct and proximate result of Defendants’ negligence, Defendants disclosed

and released Plaintiffs’ and California Sub-Class members’ Sensitive Information to hackers.

       53.     Accordingly, Plaintiff seeks to recover actual, nominal (including $1000 nominal

damages per disclosure under Cal. Civ. Code § 56.36(b)), and statutory damages (including

under § 56.36(c)) where applicable, together with reasonable attorneys’ fees and costs.




                                                13
          Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 15 of 23




                                THIRD CLAIM FOR RELIEF

                     Violation of New York General Business Law § 349

                      (On behalf of Plaintiff and the Nationwide Class)

         54.   Plaintiff realleges and incorporates by reference all preceding factual allegations.

         55.   Defendants, while operating in New York, engaged in deceptive acts and

practices in the conduct of business, trade and commerce, and the furnishing of services, in

violation of N.Y. Gen. Bus. Law § 349(a). This includes but is not limited to the following:

               a.     Defendants failed to enact adequate privacy and security measures to

protect the Class members’ Sensitive from unauthorized disclosure, release, data breaches, and

theft, which was a direct and proximate cause of the Data Breach;

               b.     Defendants failed to take proper action following known security risks and

prior cybersecurity incidents, which was a direct and proximate cause of the Data Breach;

               c.     Defendants knowingly and fraudulently misrepresented that they would

maintain adequate data privacy and security practices and procedures to safeguard the Sensitive

Information from unauthorized disclosure, release, data breaches, and theft;

               d.     Defendants omitted, suppressed, and concealed the material fact of

Defendants’ reliance on, and inadequacy of, AMCA’s security protections;

               e.     Defendants knowingly and fraudulently misrepresented that they would

comply with the requirements of relevant federal and state laws pertaining to the privacy and

security of Sensitive Information, including but not limited to duties imposed by HIPAA; and

               f.     Defendants failed to disclose the Data Breach to the victims in a timely

and accurate manner, in violation of the duties imposed by, inter alia, N.Y. Gen Bus. Law § 899-

aa(2).

         56.   As a direct and proximate result of Defendants’ practices, Plaintiff and other

Class Members suffered injury and/or damages, including but not limited to time and expenses



                                                14
         Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 16 of 23




related to monitoring their financial and medical accounts for fraudulent activity, an increased,

imminent risk of fraud and identity theft, and loss of value of their Sensitive information.

       57.     The above unfair and deceptive acts and practices and acts by Defendants were

immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury to

Plaintiff and other Class members that they could not reasonably avoid, which outweighed any

benefits to consumers or to competition.

       58.     Defendants knew or should have known that AMCA’s computer systems and data

security practices were inadequate to safeguard Sensitive Information entrusted to it, and that

risk of a data breach or theft was highly likely. Defendants’ actions in engaging in the above-

named unfair practices and deceptive acts were negligent, knowing and willful.

       59.     Plaintiff seeks relief under N.Y. Gen. Bus. Law § 349(h), including but not

limited to actual damages (to be proven at trial), treble damages, statutory damages, injunctive

relief, and/or attorney’s fees and costs. The amount of such damages is to be determined at trial,

but will not be less than $50.00 per violation. Id.

       60.     Plaintiff and Class Members seek to enjoin such unlawful deceptive acts and

practices described above. Each Class Member will be irreparably harmed unless the Court

enjoins Defendants’ unlawful, deceptive actions in that Defendants will continue to fail to protect

Sensitive Information entrusted to them, as detailed herein.

       61.     Plaintiff and Class Members seek declaratory relief, restitution for monies

wrongfully obtained, disgorgement of ill-gotten revenues and/or profits, injunctive relief

prohibiting Defendant from continuing to disseminate its false and misleading statements, and

other relief allowable under N.Y. Gen. Bus. Law § 349.




                                                 15
           Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 17 of 23




                                FOURTH CLAIM FOR RELIEF

                                   Breach of Implied Contract

                       (On Behalf of Plaintiff and the Nationwide Class)

          62.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          63.   Plaintiff brings this cause of action on behalf of the Class and to the extent

necessary.

          64.   When Plaintiff and Class members paid money and provided their Sensitive

Information to Defendants in exchange for services, they entered into implied contracts with

Defendants pursuant to which Defendants agreed to safeguard and protect such information and

to timely and accurately notify them if their data had been breached and compromised.

          65.   Defendants solicited and invited prospective clients and other consumers to

provide their Sensitive Information as part of its regular business practices. These individuals

accepted Defendants’ offers and provided their Sensitive Information to Defendants. In entering

into such implied contracts, Plaintiff and the Class assumed that Defendants’ data security

practices and policies were reasonable and consistent with industry standards, and that

Defendants would use part of the funds received from Plaintiff and the Class to pay for adequate

and reasonable data security practices.

          66.   Plaintiff and the Class would not have provided and entrusted their Sensitive

Information to Defendants in the absence of the implied contract between them and Defendants

to keep the information secure.

          67.   Plaintiff and the Class fully performed their obligations under the implied

contracts with Defendants.

          68.   Defendants breached their implied contracts with Plaintiff and the Class by failing

to safeguard and protect their Sensitive Information and by failing to provide timely and accurate

notice that their personal information was compromised as a result of a data breach.

                                                  16
         Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 18 of 23




        69.     As a direct and proximate result of Defendants’ breaches of their implied

contracts, Plaintiff and the Class sustained actual losses and damages as described herein

                                  FIFTH CLAIM FOR RELIEF

Violation of the California Unfair Competition Act, Cal. Bus. & Prof. Code § 17200, et seq.

                     (On behalf of Plaintiff and the California Sub-Class)

        70.     Plaintiff realleges and incorporates by reference all preceding factual allegations.

        71.     Defendants’ actions as described herein constitute unfair competition within the

meaning of the UCL, insofar as the UCL prohibits “any unlawful, unfair or fraudulent business

act or practice.”

        72.     Defendants’ conducts as alleged herein constitute unlawful, unfair, and fraudulent

business practices in that they deceived the Plaintiff and California Sub-Class Members into

believing their Sensitive Information would be protected by reasonable, industry-standard data

security measures.

        73.     Defendant’s conduct constitutes an “unlawful” business practice within the

meaning of the UCL because it violates HIPAA, the California Customer Records Act, Cal. Civ.

Code § 17980.80 et seq., and other statutes requiring adequate data security to protect Sensitive

Information such as that which was compromised in the Data Breach.

        74.     Defendant’s conduct constitutes an “unfair” business practice within the meaning

of the UCL because it is immoral, unethical, oppressive, unscrupulous and/or substantially

injurious to consumers.

        75.     As a direct and proximate result of Defendants’ wrongful business practices in

violation of the UCL, the California Plaintiff and California Sub-Class Members have suffered

injury in fact and lost money or property as a result of purchasing services from Quest. Plaintiff

and California Sub-Class Members would not have purchased or paid as much for services from

Quest had they known the truth about Defendants’ data security.



                                                 17
            Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 19 of 23




       76.      Defendant’s wrongful business practices constitute a continuing course of conduct

of unfair competition since Defendant continues to employ deficient data security.

       77.      Pursuant to Cal. Bus. & Prof. Code § 17203, Plaintiff and the California Sub-

Class Members seek an order of this Court enjoining Defendant from continuing to engage in

unlawful, unfair, and fraudulent business practices and any other act prohibited by law, including

those set forth in this Complaint. The California Plaintiff and the California Sub-Class Members

also seek an order requiring Defendant to make full restitution of all moneys it wrongfully

obtained from the California Plaintiffs and the Class.

Pursuant to Cal. Bus. & Prof. Code § 17203, the California Plaintiff and California Sub-Class

Members seek an injunction enjoining Defendant from continuing to employ deficient data

security.

                                 SIXTH CLAIM FOR RELIEF

                      Violation of the California’s Customer Records Act,

                             Cal. Civil Code §§ 1798.81.5 & 1798.82

                     (On behalf of Plaintiff and the California Sub-Class)

       78.      Plaintiff realleges and incorporates by reference all preceding factual allegations.

       79.      “[T]o ensure that personal information about California residents is protected,”

the California legislature enacted Civil Code section 1798.81.5, which requires that any business

that “owns or licenses personal information about a California resident shall implement and

maintain reasonable security procedures and practices appropriate to the nature of the

information, to protect the personal information from unauthorized access, destruction, use,

modification, or disclosure.”

       80.      The Sensitive Information taken in the Data Breach fits within the definition of

“Personal information” in Civil Code section 1798.80.




                                                 18
        Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 20 of 23




       81.     Plaintiff and other Class members provided their personal information to

Defendants in order to get medical diagnoses. These patients qualify as “Customer[s]” as

defined in Civil Code Section 1798.80.

       82.     By failing to implement reasonable measures to protect the Sensitive Information

in their possession, Defendants violated Civil Code Section 1798.81.5.

       83.     In addition, by failing to promptly notify all who were affected by the Data

Breach that their Sensitive Information had been acquired (or was reasonably believed to have

been acquired) by hackers, Defendants violated Civil Code Section 1798.82.

       84.     As a direct or proximate result of Defendants’ violations of Civil Code Sections

1798.81, 1798.81.5, and 1798.82, Plaintiff and Class members were (and continue to be) injured

and have suffered (and will continue to suffer) the damages described in this Class Action

Complaint.

       85.     Defendants’ violations of Civil Code Sections 1798.81, 1798.81.5, and 1798.82

were, at a minimum, reckless.

       86.     In addition, by violating Civil Code Sections 1798.81, 1798.81.5, and 1798.82,

Defendants “may be enjoined” under Civil Code Section 1798.84(e).

       87.     Defendants violations of Civil Code Section 1798.81.5 and 1798.82 also

constitute an unlawful acts or practices under California’s Unfair Competition Law (UCL), Cal.

Bus. & Prof. Code § 17200 et seq., which affords the Court discretion to enter whatever orders

may be necessary to prevent future unlawful acts or practices.

       88.     Plaintiff accordingly request that the Court enter an injunction requiring

Defendants to implement and maintain reasonable security procedures, including, but not limited

to: (1) ordering that Defendants utilize strong industry standard encryption algorithms for

encryption keys that provide access to stored Sensitive Information; (2) ordering that Defendants

implement the use of encryption keys in accordance with industry standards; (3) ordering that

Defendants, consistent with industry standard practices, engage third party security

                                                19
         Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 21 of 23




auditors/penetration testers as well as internal security personnel to conduct testing, including

simulated attacks, penetration tests and audits on systems belong to Defendants and all others

with whom they share Sensitive Information, on a periodic basis; (4) ordering that Defendants

engage third-party security auditors and internal personnel, consistent with industry standard

practices, to run automated security monitoring; (5) ordering that Defendants audit, test and train

their security personnel regarding any new or modified procedures; (6) ordering that Defendants,

consistent with industry standard practices, segment consumer data by, among other things,

creating firewalls and access controls so that if one area of Defendants’ computer system is

compromised, hackers cannot gain access to other portions of their systems; (7) ordering that

Defendants purge, delete, destroy in a reasonable secure manner Sensitive Information no longer

necessary; (8); ordering that Defendants, consistent with industry standard practices, conduct

regular database scanning and security checks; (9) ordering that Defendants, consistent with

industry standard practices, periodically conduct internal training and education to inform

internal security personnel how to identify and contain a breach when it occurs and what to do in

response to a breach; and (10) ordering that Defendants implement industry best practices data

security systems.

       89.     Plaintiffs further request that the Court require Defendants to identify and notify

all members of the nationwide Class who have not yet been informed of the Data Breach.

       90.     Plaintiff and the Class are entitled to actual damages in an amount to be

determined at trial under Civil Code Section 1798.84.

       91.     Plaintiff and the Class also are entitled to an aware of attorney fees and costs

under Civil Code Section 1798.84.

                                 VI. PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on their own behalf and on behalf of Class Members, pray

for judgment against Defendant as follows:

         A.    Certification of the proposed Classes;

                                                 20
       Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 22 of 23




         B.    Appointment of Plaintiff as a Class representatives;

         C.    Appointment of the undersigned counsel as counsel for the Classes;

         D.    Declaring that Defendants' actions, as described above, constitute negligence and

amounted to violations of HIP AA, the California Customer Records Act, the California

Confidential Medical Information Act, and the consumer protection laws of New York,

California, and other states;

         H.    An award to Plaintiff and the Classes of damages, as allowed by law;

         I.    An award to Plaintiff and the Classes of attorneys' fees and costs, as allowed by

law and/or equity;

         J.    Injunctive reliefrequiring as set forth   in~   88, supra;

         K.    Leave to amend this Complaint to conform to the evidence presented at trial; and

         L.    Orders granting such other and further relief as the Court deems necessary, just,

and proper.

                                  VII. DEMAND FOR JURY

         Plaintiff demands a trial by jury for all issues so triable.


                                               Respectfully submitted,

Dated: June 3, 2019                            FINKELSTEIN, BLANKINSHIP,
                                               FREI-PEARSON & GARBER, LLP
                                                   ~             /'>             ----·-·------···-······
                                                  'v~~~                     ..
                                               Jeremiah Frei-Pearson
                                               D. Greg Blankinship
                                               Todd S. Garber
                                               Chantal Khalil
                                               445 Hamilton Avenue, Suite 605
                                               White Plains, NY 10601
                                               Tel: 914-298-3281
                                               jfrei-pearson@fbfglaw.com
                                               gblankinship@fbfglaw.com
                                               tgarber@fbfglaw.com
                                               ckhalil@fbfglaw. com
                                                  21
Case 7:19-cv-05212-KMK Document 1 Filed 06/03/19 Page 23 of 23



                            Counsel for Plaintiff
                            and the Putative Classes




                              22
